                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PAINTERS DISTRICT COUNCIL NO. 58, et al.,1 )
                                           )
           Plaintiffs,                     )
                                           )
v.                                         )               No. 4:17 CV 1271 JMB
                                           )
                                           )
JOHNED, INC. and EDWARD BENSON,            )
                                           )
           Defendants.                     )

                              MEMORANDUM AND ORDER

       This matter is before the Court on the parties’ Stipulation and Order (ECF No. 49).

The parties request that the Court issue an Order directing Garnishee Jefferson Bank and Trust

Company (“Garnishee”) to release the funds in the certificate of deposit bearing account number

713761 which had a balance of $15,378.19 as of July 18, 2019, (“CD”).

       In the Answers to Interrogatories, Garnishee acknowledged holding a certificate of

deposit owned by Defendant/Judgment Debtor Edward Benson (“Benson”) and Painters District

Council No. 2, as tenant-in-common, in the amount of $15,378.19, as of July 18, 2019. (ECF

No. 47 at ¶ 1) Benson filed a Verified Claim of Exemption, asserting an exemption of $1,850

pursuant to §§513.430.1(3) (“wildcard”) and 513.440 (“head of household”), with respect to the




1
 Plaintiffs are Painters District Council No. 58, Gregg Smith, in his capacity as Business
Manager of Painters District Council No. 58, St. Louis Painters Pension Trust, St. Louis
Painters Welfare Trust, St. Louis Painters Vacation Trust, Painters District Council No. 2
Apprenticeship and Journeyman Training Trust, by and through, Gregg Smith, David Doerr,
Rich Lucks, Joseph F. Mueller, Carl Farrell, Donald Thomas, Daniel Wienstroer, Michael Smith,
Walter Bazan, Jr., Steve Phillipp, Jr., Mark Borgmann, Dane McGraw, Joseph Keipp, Tim Weis,
Fred Phillipp, Jr., in their capacities as trustees (collectively referred to as “Plaintiffs”).


                                               1
garnishment as claimed (ECF No. 42). Plaintiffs agree that Benson’s Verified Claim of

Exemption is proper and note that no person has filed an objection to or otherwise challenged

Benson’s exemption claim.

       The parties request that the Garnishee distribute all of the proceeds of the CD as follows:

(1) Garnishee shall release $1,850.00 to Benson, in cash, upon presentation of identification and

execution of an agreed upon Receipt in the form of Exhibit A (ECF No.49 at 4); and (2)

Garnishee shall tender the remaining balance to Plaintiffs/Judgment Creditors. The parties

further agree that the distribution of the proceeds by Garnishee to Benson shall be in cash

delivered at Garnishee’s main location at 2301 Market Street, St. Louis, Missouri, 63103, by

appointment made in advance with either John Dulle or Bradley Locke (phone number 314-621-

0100; and to Plaintiffs/Judgment Creditors by check payable to “St. Louis Painters Benefits

Funds,” and forwarded by U.S. Mail, postage prepaid, to Matthew J. Gierse, Hartnett Reyes-

Jones, L.L.C., 4399 Laclede Avenue, St. Louis, Missouri, 63108. Accordingly,

       IT IS HEREBY ORDERED that the parties’ Stipulation and Order (ECF No. 49) is

APPROVED.

       IT IS FURTHER ORDERED that Garnishee Jefferson Bank and Trust Company shall

release $1,850.00 to Edward Benson, in cash, upon presentation of identification and execution

of an agreed upon Receipt in the form of Exhibit A (ECF No.49 at 4).

       IT IS FURTHER ORDERED that Garnishee Jefferson Bank and Trust Company shall

tender the remaining balance to Plaintiffs/Judgment Creditors as set forth above.




                                                2
     IT IS FURTHER ORDERED that Plaintiffs’ Motion for Pay-In Order (ECF No. 48) is

DENIED AS MOOT.


     Dated this 20th day of August, 2019.

                                            /s/John M. Bodenhausen
                                            JOHN M. BODENHAUSEN
                                            UNITED STATES MAGISTRATE JUDGE




                                            3
